In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00218-CR



          JOHNNY RAY CONLEY, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
                 Delta County, Texas
                 Trial Court No. 7662




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION
        Johnny Ray Conley appeals his conviction for aggravated sexual assault of a child.1

Conley was tried on four indictments in one trial; each indictment alleged a distinct commission

of aggravated sexual assault on the same child, on a different date.

        Conley claims his convictions subjected him to double jeopardy. We address that claim

in our opinion in cause number 06-19-00217-CR, issued on even date herewith. For the reasons

explained in our opinion in that cause, we overrule Conley’s point of error in this case.

        The trial court’s judgment and sentence are affirmed.




                                          Josh R. Morriss, III
                                          Chief Justice

Date Submitted:          April 1, 2020
Date Decided:            April 2, 2020

Do Not Publish




1
  See TEX. PENAL CODE ANN. § 22.021. We also affirm Conley’s other convictions in cause numbers 06-19-00217-
CR, 06-19-00219-CR, and 06-19-00220-CR. Conley was sentenced to seventy-five years’ incarceration in each case.
The trial court ordered the sentences for cause numbers 06-19-00217-CR, 06-19-00218-CR, and 06-19-00219-CR to
run concurrently and the sentence for 06-19-00220-CR to run consecutively.

                                                      2